Citation Nr: 1623767	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1966 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran and his wife presented sworn testimony at a hearing before the undersigned in April 2015.  A transcript of that hearing is of record. 

The appeal was previously remanded by the Board in June 2015.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  Unfortunately, remand of the claim is again necessary to obtain additional records and a second addendum medical opinion.

Missing February 1979 Audiogram

A careful review of the record shows that in rendering their nexus opinions, the January 2012 and November 2015 VA audiology examiners relied upon a February 27, 1979 "Bekesy Audiogram" that is not part of the claims file.  The Board notes that the Veteran was separated from service in 1972, and that the only records in the claims file from 1979 are post-service chiropractic records from Dr. Peeks, D.C.  These records do not include an audiogram.  Although the Veteran indicated that he had been treated by the Mountain Home VAMC between 1974 and 1999, the facility stated that it has no records of such treatment.  See January 2012 Response to ROI Request (noting no records located at the Mount Home VAMC between January 1974 and February 1999).  Moreover, the Board notes that neither the March 2012 Rating Decision nor the August 2013 Statement of the Case list the 1979 audiogram or any medical records from 1979 as evidence reviewed in connection with the claim.  These circumstances suggest that the January 2012 VA audiologist mistakenly relied on a document that was not part of the Veteran's claims file and the November 2015 audiologist relied on the information in the January 2012 VA examination report.  Nevertheless, the Board cannot make such a determination without the AOJ undertaking a search for the document at issue.  

Accordingly, the AOJ should undertake all appropriate action to locate or replace the missing February 27, 1979 Bekesy Audiogram, to include contacting the Veteran.  If the record is not located or cannot otherwise be obtained after contacting all appropriate sources, the AOJ should render a formal finding of unavailability of this record and inform the Veteran of the inability to locate such record.

August 2007 VA Audiology Record

The Board further notes that the VA records in the file reference a July 23, 2007 audiology report that was scanned into "Vista imaging."  This report is not part of the claims file.  It should be obtained on remand.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Outstanding Service Records

Additionally, the Board notes that there appear to be service treatment records (STRs) that have not been sought.  The STRs of record contain a January 1984 enlistment examination from the Veteran's service in the Army National Guard (ARNG).  There are no other STRs from the Veteran's service in the ARNG, nor is there an indication that such records have been sought.  This should be accomplished on remand.  38 C.F.R. § 3.159 (West 2015).


Addendum Medical Opinion

An addendum medical opinion should also be obtained concerning the etiology of the Veteran's bilateral hearing loss.  As noted above, both the January 2012 and the November 2015 VA audiologists based their nexus opinions on a February 1979 audiogram that is not in the claims file.  If this document cannot be located, a new opinion must be obtained that does not rely on this audiogram. 

Additionally, the addendum medical opinion must adequately address all of the pertinent evidence of record, including the treatise evidence submitted by the Veteran in April 2015.  In April 2015, the Veteran submitted two (2) documents in support of his claim: an abstract of a 1983 National Center for Biotechnology Information article entitled "Delayed Effects of Noise on the Ear" (E. Borg) and a 2005 National Academies of Science Institute of Medicine (IOM) report entitled "Noise and Military Service."  In its June 2015 remand, the Board directed that an addendum opinion be obtained addressing this treatise evidence.  The November 2015 VA examiner briefly discussed only one of the articles, stating "[t]he 2005 IOM report 'Noise and Military Service' indicated no evidence for a delayed onset of peripheral hearing loss from military noise exposure."  The November 2015 VA examiner did not address the abstract of the 1983 National Center for Biotechnology Information article, nor did he address the 2005 IOM report's finding that it is possible that "an individual's awareness of the effects of noise on hearing may be delayed considerably" after noise exposure, and that "young adults with a slight noise-induced high-frequency hearing loss . . . will likely exhibit greater hearing loss as they age than young adults with normal hearing . . . at discharge."  This evidence should be addressed in any addendum opinion obtained on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, any outstanding VA treatment records should be obtained and the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A(b) (West 2014).  


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to locate or to otherwise obtain a copy of the February 27, 1979 "Bekesy Audiogram" referenced by the January 2012 and November 2015 VA audiology examiners and identified above as not currently of record, to include contacting the Veteran.  If the identified record is not located or cannot otherwise by obtained after contacting all appropriate sources, the AOJ should render a formal finding of unavailability of this record and inform the Veteran accordingly.  

2.  Obtain any outstanding VA treatment records, including a copy of the July 23, 2007 audiology report that was scanned into Vista imaging.

3.  Obtain the Veteran's service personnel records and STRs from his ARNG service.  The Board notes that it may be appropriate to contact the State Adjutant General's Office to obtain documents in this regard.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  After completing the above development, forward the claims file to an audiologist other than the January 2012 and November 2015 VA audiologists for preparation of an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss.  The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  An examination of the Veteran should be provided if deemed necessary by the examiner.

If the February 27, 1979 "Bekesy Audiogram" identified in the January 2012 VA examination report cannot be located, the examiner preparing the addendum opinion must not rely on such evidence in forming his or her opinion.

For purposes of providing this opinion, the examiner should: 

(a)	accept as true that the Veteran experienced in-service acoustic trauma;

(b)	convert all audiogram results obtained prior to October 31, 1967, including the August 1966 or March 1967 audiograms, from ASA to ISO units (unless there is express indication that ISO units were utilized), and provide those conversions in the examination report;

(c)	specifically consider and address the competent testimony of the Veteran and his wife concerning the onset of his hearing loss in service (April 2015 Hearing Transcript);

(d) specifically consider and address the following STRs:  
* the August 1966 Pre-induction Examination; 
* the March 1967 Audiogram; 
* the February 1971 Audiogram; 
* the July 1972 Separation Examination; 
* the July 1972 Report of Medical History (noting hearing loss);
* the February 2005 VA audiologist's notation that the Veteran reported a positive history of unprotected military noise exposure to trucks, radar and generators, and therefore it is as least as likely as not that his hearing loss "may be related to his military service;"  
* the January 2012 VA examiner's notation that the results of the Veteran's current tests are "consistent with noise exposure as well as other etiologies, such as age;" that he exited military service with a low frequency mild hearing loss (500 Hz in the left ear); that he has a history of the left ear having worse hearing than the right ear; and he reported being a right-handed shooter; and

(e) specifically consider and address the treatise evidence submitted by the Veteran in April 2015, including:
* the abstract of the 1983 National Center for Biotechnology Information article entitled "Delayed Effects of Noise on the Ear" (E. Borg); and 
* the 2005 National Academies of Science Institute of Medicine report entitled "Noise and Military Service," stating that it is possible that "an individual's awareness of the effects of noise on hearing may be delayed considerably" after noise exposure, and that "young adults with a slight noise-induced high-frequency hearing loss . . . will likely exhibit greater hearing loss as they age than young adults with normal hearing . . . at discharge."  

The examiner is then asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to service, including conceded in-service acoustic trauma sustained therein. 
 
A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a rationale supporting this conclusion.

6.  After completing the above actions and any other development deemed necessary, readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

